Case 9:19-cv-80730-RS Document 154 Entered on FLSD Docket 11/25/2020 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION

                              Case No. 19-80730-CIV-SMITH

  WILLIAM ARMSTRONG, GLORIA ATKINS,
  JAMES BROOKS, CLOVER COFFIE, DEBRA
  JONES, SHANTE LEGRAND, DONALD
  MCLEAN, ROBERT REIMBOLD, ELIJAH
  SMITH, and LINDA WELCHER, each individually
  and on behalf of all others similarly situated;

          Plaintiffs,

  vs.                                               THE HONORABLE RODNEY SMITH

  UNITED STATES SUGAR CORPORATION,
  a Delaware corporation; SUGAR CANE
  GROWERS COOPERATIVE OF FLORIDA,
  a Florida not for profit corporation; FLORIDA
  CRYSTALS CORPORATION, a Delaware
  corporation; OKEELANTA CORPORATION,
  a Delaware corporation; OSCEOLA FARMS CO.,
  a Florida corporation; SUGARLAND HARVESTING
  CO., a Florida not for profit corporation;
  TRUCANE SUGAR CORPORATION,
  a Florida corporation; INDEPENDENT
  HARVESTING, INC., a Florida corporation; and
  J & J AG PRODUCTS, INC., a Florida corporation;

        Defendants
  ___________________________________________________


        DEFENDANTS FLORIDA CRYSTALS CORPORATION, OSCEOLA FARMS CO.,
                        OKEELANTA CORPORATION, AND
               SUGAR CANE GROWERS COOPERATIVE OF FLORIDA’S
         MOTION TO DISMISS PLAINTIFFS’ THIRD AMENDED COMPLAINT AND
                      SUPPORTING MEMORANDUM OF LAW
Case 9:19-cv-80730-RS Document 154 Entered on FLSD Docket 11/25/2020 Page 2 of 6




         Florida Crystals Corporation, Osceola Farms Co., Okeelanta Corporation, and Sugar Cane
  Growers Cooperative of Florida (“Defendants”) move to dismiss certain claims of Plaintiffs’ Third
  Amended Class Action Complaint (“TAC”) based upon the doctrine of primary jurisdiction.
  Defendants submit this brief to put forth their materially different view on primary jurisdiction,
  which raises important issues of federalism and state and federal regulatory programs. Pursuant to
  the Court’s Order (Dkt. 140), Defendants file this separate motion to raise such additional
  arguments.
                                              BACKGROUND
         Plaintiffs ask this Court to declare pre-harvest burning of sugarcane, as implemented under
  Florida’s regulatory program, no longer reasonable and to find that the current air quality standards
  do not protect human health.         Florida’s legislature granted the Florida Department of
  Environmental Protection “the power and duty to control and prohibit pollution of air” in the
  Florida Air and Water Pollution Control Act which was intended to balance various public policy
  issues, including “protection [] of public health, safety, [] and economic well-being.” Fla. Stat. §
  403.021(6). Florida’s Division of Forest Services (FFS), “for purposes of pollution control,”
  regulates “open burning connected with . . . agricultural . . . operations.” Fla. Stat. § 570.07(28).
  Plaintiffs attack these programs, claiming that they are not protective and that Defendants’
  compliance with regulations and permits should be enjoined and the subject of a generalized area-
  wide damages action—in all but name, a public nuisance action.
         Plaintiffs repeatedly claim that agency decisions adversely target them, to lessen impacts
  to other communities, and that air pollution regulations are not protective. See TAC ¶¶ 9, 119-127,
  179, 225-26. Thus, Plaintiffs’ theory is that FFS permits, and Defendants’ compliance therewith,
  are the cause of the harm. Plaintiffs’ claim that agency decisions are infirm should be addressed,
  in the first instance, through available administrative remedies. These issues should not be left to
  “federal courts to substitute their personal notions of sound public policy. . . .” Deen v. Egleston,
  597 F.3d 1223, 1233 (11th Cir. 2010). Plaintiffs want this Court to become a super regulator and
  develop agricultural practices permitted in the State of Florida. Principles of primary jurisdiction
  and comity should cause a federal court to shy away from that invitation.
                                            ARGUMENT

         Plaintiffs wish to pursue two types of relief, injunctive and damages.



                                                   1
Case 9:19-cv-80730-RS Document 154 Entered on FLSD Docket 11/25/2020 Page 3 of 6


            Turning first to injunctive relief, this Court previously dismissed Plaintiffs’ request for
  injunctive relief under the primary jurisdiction doctrine, 1 holding that Plaintiffs were in essence
  seeking the same relief the Supreme Court of Florida rejected in Flo–Sun, Inc. v. Kirk, 783 So. 2d
  1029, 1037 (Fla. 2001). Despite the Court’s conclusion, the TAC again seeks to enjoin “any further
  burn events.” TAC ¶ 233. Plaintiffs’ claim for injunctive relief should be dismissed.
            Plaintiffs’ other claims would permit a finding of liability to upend an established
  regulatory process, end sugarcane burning, and dictate public policy as to agriculture and air
  quality. Plaintiffs challenge the regulatory schemes of three different agencies—the Florida
  Department of Agriculture and Consumer Services, FDEP and EPA. Plaintiffs’ Complaint is
  replete with attacks on the state’s program, regulations and permitting decisions. See TAC ¶¶ 119-
  27, 225-26, 231. These allegations underpin the negligence, Section 1983, medical monitoring and
  battery claims, where Plaintiffs claim the agency decisions target their communities. See id.
            This places the regulatory program itself on trial -- precisely the evil that the doctrine of
  primary jurisdiction is designed to allow a Court to avoid, by deferring to an agency with expertise
  that may be helpful, to protect the integrity of the regulatory scheme administered by the agency,
  and to promote consistency in areas of public policy. Flo-Sun, Inc., 783 So. 2d at 1037; United
  States v. Western Pac. R. Co., 352 U.S. 59 (1956) (because matters concerned transportation policy
  within purview of Interstate Commerce Commission, court should have deferred to agency under
  primary jurisdiction); Palmer v. Amazon.com, Inc., 2020 WL 6388599 (ED NY 2020) (dismissing
  claims based on workplace conditions which OSHA has primary responsibility for).
            Plaintiffs’ challenge to FFS’ regulatory program should be rejected because FFS has
  exclusive control over burning in Florida pursuant to state law. Fla. Stat. § 590.02(10); TAC ¶ 225.
  There is no claim that any pre-harvest burning was conducted negligently. Plaintiffs instead
  formulate the duty prong of negligence as “exercise[ing] reasonable care in their sugarcane
  harvesting,” because their theory is that any act of pre-harvest burning, as opposed to Plaintiffs’
  preferred “green” harvesting, is the breach of the duty prong of negligence. See TAC ¶ 210.
  Having alleged inadequate protections and inherent fault with the extensive regulatory network of
  controls over burning, Plaintiffs invite the Court to create its own judicial remedy different from
  the regulatory scheme approved by the appropriate administrative agency. The proper remedy to
  dispute such agency rules and permits is to challenge them under available administrative
  remedies. Flo–Sun, Inc., 783 So. 2d at 1037; Fla. Stat. §§ 120.54, .68.


  1
      Coffie v. Fla. Crystals Corp., 460 F. Supp. 3d 1297, 1309-11 (S.D. Fla. 2020).
                                                      2
Case 9:19-cv-80730-RS Document 154 Entered on FLSD Docket 11/25/2020 Page 4 of 6


         Plaintiffs’ allegations challenging air standards further demonstrate why this matter should
  in the first instance be addressed administratively. Plaintiffs challenge EPA’s National Ambient
  Air Quality Standards (NAAQS) for PM2.5, alleging that “the current PM2.5 standards do not
  adequately protect human health” and “the 24 hour [PM2.5] standard should be revised downwards
  to between 30 and 25 µg/m.” TAC ¶ 132, 179. At bottom, Plaintiffs seek to impose a more stringent
  air quality standard in the putative class area, effectively superseding the state and federal agency
  standards. However, any action challenging the adequacy of the NAAQS must be brought in the
  D.C. Circuit. 42 U.S.C. § 7606(b)(1); Sierra Club v. EPA, 955 F.3d 56, 60-61 (D.C. Cir. 2020).
         Because Plaintiffs base their claims on Defendants’ compliance with state agency permits,
  regulations, and air quality standards, this case is far different from Sher and Lombardozzi. 2008
  WL 2756570 (M.D. Fla. 2008); 2016 WL 4483856 (N.D. Fla. 2016). Both Sher and Lombaradozzi
  presented straightforward damage claims that did not conflict with or challenge regulatory
  decisions. Sher involved actions relating to claims of a discrete plume of water pollution. There
  was no claim that pollutant levels complied with regulatory requirements, nor that permit
  conditions created the alleged impacts to plaintiffs. The court based its decision, in part, on the
  finding that “[t]he efficiency of the progress of the agency action will not be impeded in any way
  by the resolution of damages in this case.” 2008 WL 2756570 at 3. Similarly, Lombardozzi,
  involved claims related to odors, and rather than complying with regulations, the facility was
  operating in violation of its permit condition on objectionable odors. 2016 WL 4483856, at *4.
         In both cases, there was no conflict between finding liability and the agency regulations or
  permits. The opposite is true here: compliance with agency policies is at the heart of the alleged
  basis of Plaintiffs’ injuries, and the TAC alleges that (i) there is no permissible way to conduct
  sugarcane burning and (ii) following the agency policies creates or exacerbates the harm.
  Plaintiffs’ theory effectively eviscerates the regulatory program and authorizing legislation in a
  way that is incomparable to Sher and Lombardozzi.
                                           CONCLUSION

         Plaintiffs’ claims concerning negligence, Section 1983, medical monitoring and battery
  should be dismissed so their challenges to the regulatory scheme, air quality standards, and issues
  of public policy can be considered by the appropriate agencies in the first instance.




                                                   3
Case 9:19-cv-80730-RS Document 154 Entered on FLSD Docket 11/25/2020 Page 5 of 6


   Dated: November 25, 2020            By: /s/_Mark D. Anstoetter
                                       Jennifer A. McLoone, Esq.
                                       Florida Bar No. 29234
                                       SHOOK, HARDY & BACON L.L.P.
                                       Citigroup Center, Suite 3200
                                       201 S. Biscayne Blvd.
                                       Miami, Florida 33131
                                       Ph: (305) 358-5171
                                       Fax: (305) 358-7470
                                       jmcloone@shb.com

                                       Mark D. Anstoetter, Esq.
                                       (Pro hac vice)
                                       Brent Dwerlkotte, Esq.
                                       (Pro hac vice)
                                       SHOOK, HARDY & BACON L.L.P.
                                       2555 Grand Blvd.
                                       Kansas City, MO 64108
                                       Ph: (816) 474 6550
                                       Fax: (816) 421-5547
                                       manstoetter@shb.com
                                       dbdwerlkotte@shb.com

                                       Joseph P. Klock, Jr. Esq.
                                       Florida Bar No. 156678
                                       Gabriel E. Nieto, P.A.
                                       Florida Bar No. 147559
                                       RASCO KLOCK PEREZ NIETO PL
                                       2555 Ponce de Leon Blvd., Suite 600
                                       Coral Gables, Florida 333134
                                       Ph: (305) 467-711
                                       Fax: (305) 675-7707
                                       jklock@rascoklock.com
                                       gnieto@rascoklock.com

                                       David S. Dee, Esq.
                                       Florida Bar No. 281999
                                       GARDNER, BIST, BOWDEN, BUSH,
                                       DEE, LAVIA & WRIGHT, P.A.
                                       1300 Thomaswood Drive
                                       Tallahassee, Florida 32308
                                       Ph: (850) 385-0070
                                       Fax: (850) 385-5416
                                       ddee@gbwlegal.com

                                       Counsel for Defendants Florida Crystals
                                       Corporation, Osceola Farms Co., and
                                       Okeelanta Corporation


                                       4
Case 9:19-cv-80730-RS Document 154 Entered on FLSD Docket 11/25/2020 Page 6 of 6



                                                By: /s/ Gary V. Perko
                                                Gary K. Hunter
                                                Florida Bar No. 949779
                                                Gary V. Perko
                                                Florida Bar No. 855898
                                                Mohammad O. Jazil
                                                Florida Bar No. 72556
                                                HOPPING GREEN & SAMS, P.A.
                                                119 S. Monroe Street, Suite 300
                                                Tallahassee, FL 32301
                                                Telephone: (850) 222-7500
                                                Facsimile: (850) 224-8551
                                                garyh@hgslaw.com
                                                garyp@hgslaw.com
                                                mjazil@hgslaw.com

                                                David J. Abbey
                                                Florida Bar No. 228222
                                                Jennifer J. Kennedy
                                                Florida Bar No. 517267
                                                ABBEY, ADAMS, BYELICK & MUELLER,
                                                LLP
                                                3201 U.S. Highway 19 South, 9th Floor
                                                St. Petersburg, Florida 333711
                                                Telephone: (727) 821-2080
                                                Facsimile: (727) 822-3970
                                                dabbey@abbeyadams.com
                                                kennedy@abbeyadams.com

                                                Counsel for Defendant Sugar Cane Growers
                                                Cooperative of Florida




                                CERTIFICATE OF SERVICE

          I hereby certify that on this the 25th day of November 2020, the above and foregoing

  document was filed electronically through the CM/ECF system which sent notification of such

  filing to all known counsel of record.



                                              /s/Jennifer McLoone
                                             Jennifer McLoone


                                               5
  4836-1905-8387 v1
